Exhibit 10.1

 

 

 

 

MIKROS SYSTEMS CORPORATION

 

2017 OMNIBUS INCENTIVE PLAN

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

  

Table of Contents

 

 

1.Purpose of Plan.

1

2.Definitions.

1

3.Plan Administration.

7

4.Shares Available for Issuance.

10

5.Participation.

12

6.Options.

12

7.Stock Appreciation Rights.

14

8.Restricted Stock Awards and Restricted Stock Units.

15

9.Performance Awards.

16

10. Annual Performance Cash Awards.

17

11. Non-Employee Director Awards.

18

12. Other Cash-Based Awards and Other Stock-Based Awards.

18

13. Performance Measures.

19

14. Dividend Equivalents.

22

15. Effect of Termination of Employment or Other Service.

22

16. Payment of Withholding Taxes.

26

17. Change in Control.

27

18. Rights of Eligible Recipients and Participants; Transferability.

29

19. Securities Law and Other Restrictions.

31

20. Deferred Compensation; Compliance with Section 409A.

31

21. Amendment, Modification and Termination.

32

22. Effective Date and Duration of this Plan.

33

23. Miscellaneous.

33

 

 
 

--------------------------------------------------------------------------------

 

 

MIKROS SYSTEMS CORPORATION
2017 omnibus INCENTIVE PLAN

 

1.

Purpose of Plan.

 

The purpose of the MIKROS SYSTEMS CORPORATION 2017 Omnibus Incentive Plan (the
“Plan”) is to advance the interests of MIKROS SYSTEMS CORPORATION, a Delaware
corporation (the “Company”) and its stockholders by enabling the Company and its
Subsidiaries to attract and retain qualified individuals to perform services for
the Company and its Subsidiaries, providing incentive compensation for such
individuals that is linked to the growth and profitability of the Company and
increases in stockholder value and aligning the interests of such individuals
with the interests of its stockholders through opportunities for equity
participation in the Company.

 

2.

Definitions.

 

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires. Terms defined elsewhere in this Plan will have the
same meaning throughout this Plan.

 

2.1     “Adverse Action” means any action or conduct by a Participant that the
Committee, in its sole discretion, determines to be injurious, detrimental,
prejudicial or adverse to the interests of the Company or any Subsidiary,
including: (a) disclosing confidential information of the Company or any
Subsidiary to any person not authorized by the Company or Subsidiary to receive
it, (b) engaging, directly or indirectly, in any commercial activity that in the
judgment of the Committee competes with the business of the Company or any
Subsidiary or (c) interfering with the relationships of the Company or any
Subsidiary and their respective employees, independent contractors, customers,
prospective customers and vendors.

 

2.2     “Annual Award Limit” or “Annual Awards Limits” have the meaning set
forth in Section 4.4.

 

2.3     “Annual Performance Cash Awards” has the meaning set forth in Section
10.1 of this Plan.

 

2.4     “Applicable Accounting Standard” means Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

 

2.5     “Applicable Law” means any applicable law, including without limitation,
(a) provisions of the Code, the Securities Act, the Exchange Act and any rules
or regulations thereunder; (b) corporate, securities, tax or other laws,
statutes, rules, requirements or regulations, whether federal, state, local or
foreign; and (c) rules of any securities exchange, national market system or
automated quotation system on which the shares are listed, quoted or traded.

 

2.6     “Board” means the Board of Directors of the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

2.7     “Broker Exercise Notice” means a written notice pursuant to which a
Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares of Common Stock or loan a
sufficient amount of money to pay all or a portion of the exercise price of the
Option or any related withholding tax obligations and remit such sums to the
Company and directs the Company to deliver shares of Common Stock to be issued
upon such exercise directly to such broker or dealer or their nominee.

 

2.8     “Cause” means willful misconduct by the Participant or willful failure
by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for cause was
warranted. Notwithstanding the foregoing, if a Participant and the Company or
any Subsidiary have entered into an employment agreement, consulting agreement
or other similar agreement that specifically defines “cause,” then with respect
to such Participant, “Cause” shall have the meaning defined in that employment
agreement, consulting agreement or other agreement.

 

2.9      “Cash-Based Award” means an Incentive Award made pursuant to this Plan
that is denominated and paid in cash.

 

2.10     “Change in Control” means an event described in Section 17.1 of this
Plan.

 

2.11     “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be deemed to include a reference
to any applicable regulations thereunder and any successor or amended section of
the Code.

 

2.12    “Committee” means the Compensation Committee of the Board or a
subcommittee thereof, or any other committee comprised solely of directors
designated by the Board to administer this Plan who are (a) “non-employee
directors” within the meaning of Rule 16b-3 under the Exchange Act, (b)
“independent directors” as defined under the rules of any securities exchange or
automatic quotation system on which the Common Stock may be traded or quoted and
(c) unless otherwise determined by the Board, “outside directors” within the
meaning of Section 162(m) of the Code. The members of the Committee will be
appointed from time to time by and will serve at the discretion of the Board. If
the Committee does not exist or cannot function for any reason, the Board may
take any action under this Plan that would otherwise be the responsibility of
the Committee, except as otherwise provided in this Plan.

 

2.13     “Common Stock” means the common stock of the Company, par value $0.01
per share, or the number and kind of shares of stock or other securities into
which such Common Stock may be changed in accordance with Section 4.5 of this
Plan.

 

2.14     “Company” means MIKROS SYSTEMS CORPORATION, a Delaware corporation, and
any successor thereto as provided in Section 23.6 of this Plan.

 

2.15    “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a Director) to the Company or any
Subsidiary that: (a) are not in connection with the offer and sale of the
Company’s securities in a capital raising transaction and (b) do not directly or
indirectly promote or maintain a market for the Company’s securities.

 

 
2

--------------------------------------------------------------------------------

 

 

2.16    “Covered Employee” means any Employee who is or may become a “Covered
Employee,” as defined in Section 162(m) of the Code, and who is designated,
either as an individual Employee or class of Employees, by the Committee within
the shorter of: (a) ninety (90) days after the beginning of any Performance
Period, or (b) twenty-five percent (25%) of any Performance Period has elapsed,
as a “Covered Employee” under this Plan for such applicable Performance Period.

 

2.17     “Director” means a member of the Board.

 

2.18    “Director Fees” means any compensation payable by the Company in the
form of cash to a Non-Employee Director for service as a Non-Employee Director
on the Board or any committee of the Board as may be approved from time to time
by the Board, excluding expense allowances, reimbursements and insurance
premiums paid to or on behalf of such Non-Employee Directors.

 

2.19     “Disability” means the disability of the Participant such as would
entitle the Participant to receive disability income benefits pursuant to the
long-term disability plan of the Company or Subsidiary then covering the
Participant or, if no such plan exists or is applicable to the Participant, the
permanent and total disability of the Participant within the meaning of Section
22(e)(3) of the Code.

 

2.20     “Effective Date” means the date on which it is adopted by the Board,
but no Incentive Award intended to qualify as an Incentive Stock Option may be
granted unless and until the Plan has been approved by the Company's
stockholders.

 

2.21     “Eligible Recipients” means all Employees, all Non-Employee Directors
and all Consultants.

 

2.22    “Employee” means any individual performing services for the Company or a
Subsidiary and designated as an employee of the Company or a Subsidiary on the
payroll records thereof. An Employee will not include any individual during any
period he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant, or any employee of an employment,
consulting or temporary agency or any other entity other than the Company or
Subsidiary, without regard to whether such individual is subsequently determined
to have been, or is subsequently retroactively reclassified as a common-law
employee of the Company or Subsidiary during such period. An individual will not
cease to be an Employee in the case of: (a) any leave of absence approved by the
Company, or (b) transfers between locations of the Company or between the
Company or any Subsidiaries. For purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company or a Subsidiary, as applicable, is not
so guaranteed, then three (3) months following the ninety-first (91st) day of
such leave, any Incentive Stock Option held by a Participant will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Non-Statutory Stock Option. Neither service as a Director nor payment of a
Director’s fee by the Company will be sufficient to constitute “employment” by
the Company.

 

 
3

--------------------------------------------------------------------------------

 

 

2.23    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Any reference to a section of the Exchange Act herein will be deemed to include
a reference to any applicable rules and regulations thereunder and any successor
or amended section of the Exchange Act.

 

2.24     “Fair Market Value” means, with respect to the Common Stock, as of any
date: (a) the closing sale price of the Common Stock as of such date at the end
of the regular trading session on an established securities market, such as the
NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global Select
Market, the New York Stock Exchange, the NYSE MKT or any national securities
exchange on which the Common Stock is then listed (or, if no shares were traded
on such date, as of the next preceding date on which there was such a trade) as
reported in the Wall Street Journal or such other source as the Committee deems
reliable; (b) if the Common Stock is not so listed, admitted to unlisted trading
privileges or reported on any national exchange, the closing sale price as of
such date at the end of the regular trading session, as reported by the OTC
Bulletin Board or the Pink OTC Markets, or other comparable quotation service
(or, if no shares were traded or quoted on such date, as of the next preceding
date on which there was such a trade or quote); or (c) if the Common Stock is
not so listed or reported, such price as the Committee determines in good faith
in the exercise of its reasonable discretion, and consistent with the definition
of “fair market value” under Section 409A of the Code. If determined by the
Committee, such determination will be final, conclusive and binding for all
purposes and on all persons, including the Company, the stockholders of the
Company, the Participants and their respective successors-in-interest. No member
of the Committee will be liable for any determination regarding the fair market
value of the Common Stock that is made in good faith.

 

2.25     “Grant Date” means the date an Incentive Award is granted to a
Participant pursuant to this Plan and as determined pursuant to Section 5 of
this Plan.

 

2.26    “Incentive Award” means, individually or collectively, an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit, Performance
Award, Annual Performance Cash Award, Non-Employee Director Award, Other
Cash-Based Award or Other Stock-Based Award, in each case granted to an Eligible
Recipient pursuant to this Plan.

 

2.27     “Incentive Award Agreement” means either: (a) a written or electronic
(as provided in Section 23.8) agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Incentive
Award granted under this Plan, including any amendment or modification thereof,
or (b) a written or electronic (as provided in Section 23.8) statement issued by
the Company to a Participant describing the terms and provisions of such an
Incentive Award, including any amendment or modification thereof.

 

2.28     “Incentive Stock Option” means a right to purchase Common Stock granted
to an Employee pursuant to Section 6 of this Plan that is designated as and
intended to meet the requirements of an “incentive stock option” within the
meaning of Section 422 of the Code.

 

 
4

--------------------------------------------------------------------------------

 

 

2.29     “Non-Statutory Stock Option” means a right to purchase Common Stock
granted to an Eligible Recipient pursuant to Section 6 of this Plan that is not
intended to meet the requirements of or does not qualify as an Incentive Stock
Option.

 

2.30     “Non-Employee Director” means a Director who is not an Employee.

 

2.31     “Non-Employee Director Award” means any Non-Statutory Stock Option or
Stock Appreciation Right, Restricted Stock Award or Restricted Stock Unit
granted, whether singly, in combination, or in tandem, to an Eligible Recipient
who is a Non-Employee Director, pursuant to such applicable terms, conditions
and limitations as the Board or Committee may establish in accordance with this
Plan, including any Non-Employee Director Option.

 

2.32     “Non-Employee Director Option” means a Non-Statutory Stock Option
granted to a Non-Employee Director pursuant to Section 11.1 of this Plan.

 

2.33     “Option” means an Incentive Stock Option or a Non-Statutory Stock
Option, including a Non-Employee Director Option.

 

2.34    “Other Cash-Based Award” means an Incentive Award, denominated and paid
in cash, not otherwise described by the terms of this Plan, granted pursuant to
Section 12 of this Plan.

 

2.35    “Other Stock-Based Award” means an equity-based or equity-related
Incentive Award not otherwise described by the terms of this Plan, granted
pursuant to Section 12 of this Plan.

 

2.36     “Participant” means an Eligible Recipient who receives one or more
Incentive Awards under this Plan.

 

2.37     “Participation Factor” has the meaning set forth in Section 10.2 of
this Plan.

 

2.38     “Performance Award” means a right granted to an Eligible Recipient
pursuant to Section 9 of this Plan to receive an amount of cash, number of
shares of Common Stock, or a combination of both, contingent upon and the value
of which at the time it is payable is determined as a function of the extent of
the achievement of one or more Performance Goals during a specified Performance
Period or the achievement of other objectives during a specified period.

 

2.39     “Performance-Based Compensation” means compensation under an Incentive
Award that is intended to satisfy the requirements of Section 162(m) of the Code
for certain performance-based compensation paid to Covered Employees.
Notwithstanding the foregoing, nothing in this Plan will be construed to mean
that an Incentive Award which does not satisfy the requirements for
performance-based compensation under Section 162(m) of the Code does not
constitute performance-based compensation for other purposes, including Section
409A of the Code.

 

2.40     “Performance Goals” mean with respect to any applicable Incentive
Award, one or more targets, goals or levels of attainment required to be
achieved in terms of the specified Performance Measures during the specified
Performance Period, as set forth in the related Incentive Award Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 

2.41     “Performance Measure Element” has the meaning set forth in Section 13.1
of this Plan.

 

2.42     “Performance Measures” mean: (a) with respect to any Incentive Award
intended to qualify as Performance-Based Compensation, any one or more of the
measures described in Section 13.1 of this Plan on which the Performance Goals
are based and which measures are approved by the Company’s stockholders pursuant
to this Plan in order to qualify Incentive Awards as Performance-Based
Compensation; and (b) with respect to any other Incentive Award, any performance
measures as determined by the Committee in its sole discretion and set forth in
the applicable Incentive Award Agreement for purposes of determining the
applicable Performance Goal.

 

2.43     “Performance Period” means the period of time, as determined by the
Committee, during which the Performance Goals must be met in order to determine
the degree of payout or vesting with respect to an Incentive Award.

 

2.44     “Plan” means the Mikros Systems Corporation 2017 Omnibus Incentive
Plan, as may be amended from time to time.

 

2.45     “Plan Year” means the Company’s fiscal year.

 

2.46     “Previously Acquired Shares” means shares of Common Stock that are
already owned by the Participant or, with respect to any Incentive Award, that
are to be issued to the Participant upon the grant, exercise, vesting or
settlement of such Incentive Award.

 

2.47     “Restricted Stock Award” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 8 of this Plan that is subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of such Section 8.

 

2.48      “Restricted Stock Unit” means an award denominated in shares of Common
Stock granted to an Eligible Recipient pursuant to Section 8 of this Plan.

 

2.49    “Retirement,” unless otherwise defined in the Incentive Award Agreement
or in a written employment, services or other agreement between the Participant
and the Company or a Subsidiary, means “Retirement” as defined from time to time
for purposes of this Plan by the Committee or by the Company’s chief human
resources officer or other person performing that function or, if not so
defined, means voluntary termination of employment or service by the Participant
on or after the date the Participant reaches age sixty (60) with the present
intention to leave the Company’s industry or to leave the general workforce.

 

2.50     “Securities Act” means the Securities Act of 1933, as amended. Any
reference to a section of the Securities Act herein will be deemed to include a
reference to any applicable rules and regulations thereunder and any successor
or amended section of the Securities Act.

 

 
6

--------------------------------------------------------------------------------

 

 

2.51     “Stock Appreciation Right” means a right granted to an Eligible
Recipient pursuant to Section 7 of this Plan to receive a payment from the
Company, in the form of shares of Common Stock, cash or a combination of both,
equal to the difference between the Fair Market Value of one or more shares of
Common Stock and the exercise price of such shares under the terms of such Stock
Appreciation Right.

 

2.52     “Stock-Based Award” means any equity-based or equity-related Incentive
Award made pursuant to this Plan, including Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Awards denominated or
payable in shares of Common Stock and Other Stock-Based Awards.

 

2.53     “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, an
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.

 

2.54     “Successor Entity” has the meaning set forth in Section 17.1 of this
Plan.

 

2.55     “Target Payout” has the meaning set forth in Section 10.2 of this Plan.

 

2.56     “Tax Date” means the date any withholding tax obligation arises under
the Code for a Participant with respect to an Incentive Award.

 

3.

Plan Administration.

 

3.1     The Committee. The Plan will be administered by the Committee. The
Committee will act by majority approval of the members at a meeting or by
unanimous written consent, and a majority of the members of the Committee will
constitute a quorum. The Committee may exercise its duties, power and authority
under this Plan in its sole discretion without the consent of any Participant or
other party, unless this Plan specifically provides otherwise. The Committee
will not be obligated to treat Participants or Eligible Recipients uniformly,
and determinations made under this Plan may be made by the Committee selectively
among Participants or Eligible Recipients, whether or not such Participants and
Eligible Recipients are similarly situated. Each determination, interpretation
or other action made or taken by the Committee pursuant to the provisions of
this Plan will be final, conclusive and binding for all purposes and on all
persons, and no member of the Committee will be liable for any action or
determination made in good faith with respect to this Plan or any Incentive
Award granted under this Plan. Notwithstanding the foregoing, (a) the full
Board, acting by a majority of its members in office, shall conduct the general
administration of the Plan with respect to Incentive Awards granted to
Non-Employee Directors and (b) the Board or Committee may delegate its authority
hereunder to the extent permitted by Section 3.3 hereof.

 

3.2     Authority of the Committee. In accordance with and subject to the
provisions of this Plan, the Committee will have full and exclusive
discretionary power and authority to take such actions as it deems necessary and
advisable with respect to the administration of this Plan, including the
following:

 

(a)     To designate the Eligible Recipients to be selected as Participants;

 

 
7

--------------------------------------------------------------------------------

 

 

(b)     To determine the nature and extent of the Incentive Awards to be made to
each Participant, including the amount of cash or number of shares of Common
Stock to be subject to each Incentive Award, any exercise price, the manner in
which Incentive Awards will vest or become exercisable and whether Incentive
Awards will be granted in tandem with other Incentive Awards, and the form of
Incentive Award Agreement, if any, evidencing such Incentive Award;

 

(c)     To determine the time or times when Incentive Awards will be granted;

 

(d)     To determine the duration of each Incentive Award;

 

(e)     To determine the restrictions and other conditions to which the payment
or vesting of Incentive Awards may be subject;

 

(f)     To construe and interpret this Plan and Incentive Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration and in so doing, to correct any defect, omission, or
inconsistency in this Plan or in an Incentive Award Agreement, in a manner and
to the extent it shall deem necessary or expedient to make this Plan fully
effective;

 

(g)     To determine Fair Market Value in accordance with Section 2.22 of this
Plan;

 

(h)     To amend this Plan or any Incentive Award Agreement, as provided in this
Plan;

 

(i)     To adopt subplans or special provisions applicable to Incentive Awards
regulated by the laws of a jurisdiction other than, and outside of, the United
States, which subplans or special provisions may take precedence over other
provisions of this Plan;

 

(j)     To authorize any person to execute on behalf of the Company any
Incentive Award Agreement or any other instrument required to effect the grant
of an Incentive Award previously granted by the Committee;

 

(k)     To determine whether Incentive Awards will be settled in shares of
Common Stock, cash or in any combination thereof;

 

(l)     Subject to Section 14, to determine whether Incentive Awards will be
adjusted for “dividend equivalents,” meaning a credit, made at the discretion of
the Committee, to the account of a Participant in an amount equal to the cash
dividends paid on one share of Common Stock for each share of Common Stock
represented by an Incentive Award held by such Participant;

 

(m)    Accelerate wholly or partially the vesting or lapse of restrictions of
any Incentive Award or portion thereof at any time after the grant of an
Incentive Award, subject to such terms and conditions as determined by the
Committee and Section 4.5; and

 

 
8

--------------------------------------------------------------------------------

 

 

(n)     To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any shares of Common Stock, including
restrictions under an insider trading policy, restrictions as to the use of a
specified brokerage firm for such resales or other transfers and other
restrictions designed to increase equity ownership by Participants or otherwise
align the interests of Participants with the Company’s stockholders.

 

3.3     Delegation. To the extent permitted by Applicable Law, the Committee may
delegate to one or more of its members or to one or more officers of the Company
or any Subsidiary or to one or more agents or advisors such administrative
duties or powers as it may deem advisable, and the Committee or any individuals
to whom it has delegated duties or powers as aforesaid may employ one or more
individuals to render advice with respect to any responsibility the Committee or
such individuals may have under this Plan. The Committee may, by resolution,
authorize one or more directors of the Company or one or more officers of the
Company to do one or both of the following on the same basis as can the
Committee: (a) designate Eligible Recipients to be recipients of Incentive
Awards pursuant to this Plan; and (b) determine the size of any such Incentive
Awards; provided, however, that (x) the Committee will not delegate such
responsibilities to any such director(s) or officer(s) for any Incentive Awards
granted to an Eligible Recipient: (i) who is considered a Covered Employee or
who is subject to the reporting and liability provisions of Section 16 under the
Exchange Act, or (ii) to whom authority to grant or amend Incentive Awards has
been delegated hereunder; provided, further, that any delegation of
administrative authority shall only be permitted to the extent it is permissible
under Section 162(m) of the Code and Applicable Law; (y) the resolution
providing such authorization will set forth the type of Incentive Awards and
total number of each type of Incentive Awards such director(s) or officer(s) may
grant; and (z) such director(s) or officer(s) will report periodically to the
Committee regarding the nature and scope of the Incentive Awards granted
pursuant to the authority delegated. At all times, the delagatee appointed under
this Section 3.3 shall serve in such capacity at the pleasure of the Committee.

 

3.4    No Re-pricing. Notwithstanding any other provision of this Plan other
than Section 4.5, the Committee may not, without prior approval of the Company’s
stockholders, seek to effect any re-pricing of any previously granted,
“underwater” Option or Stock Appreciation Right by: (i) amending or modifying
the terms of the Option or Stock Appreciation Right to lower the exercise price;
(ii) canceling the underwater Option or Stock Appreciation Right in exchange for
(A) cash; (B) replacement Options or Stock Appreciation Rights having a lower
exercise price; or (C) other Incentive Awards; or (iii) repurchasing the
underwater Options or Stock Appreciation Rights and granting new Incentive
Awards under this Plan. For purposes of this Section 3.4, an Option or Stock
Appreciation Right will be deemed to be “underwater” at any time when the Fair
Market Value of the Common Stock is less than the exercise price of the Option
or Stock Appreciation Right.

 

 
9

--------------------------------------------------------------------------------

 

 

3.5     Participants Based Outside of the United States. In addition to the
authority of the Committee under Section 3.2(i) and notwithstanding any other
provision of this Plan, the Committee may, in its sole discretion, amend the
terms of this Plan or Incentive Awards with respect to Participants resident
outside of the United States or employed by a non-U.S. Subsidiary in order to
comply with local legal requirements, to otherwise protect the Company’s or
Subsidiary’s interests or to meet objectives of this Plan, and may, where
appropriate, establish one or more sub-plans (including the adoption of any
required rules and regulations) for the purposes of qualifying for preferred tax
treatment under foreign tax laws. The Committee will have no authority, however,
to take action pursuant to this Section 3.5: (i) to reserve shares of Common
Stock or grant Incentive Awards in excess of the limitations provided in Section
4.1; (ii) to effect any re-pricing in violation of Section 3.4; (iii) to grant
Options or Stock Appreciation Rights having an exercise price less than one
hundred percent (100%) of the Fair Market Value of one share of Common Stock on
the Grant Date in violation of Section 6.3 or Section 7.3; or (iv) for which
stockholder approval would then be required pursuant to Section 422 of the Code
or the rules of any stock exchange on which shares of Common Stock may be listed
for trading.

 

4.

Shares Available for Issuance.

 

4.1     Maximum Number of Shares Available. Subject to adjustment as provided in
Section 4.5 of this Plan, the maximum number of shares of Common Stock that will
be available for issuance under this Plan will be 3,000,000 shares.

 

4.2     Restrictions on Incentive Stock Options. Notwithstanding any other
provisions of this Plan to the contrary and subject to adjustment as provided in
Section 4.5 of this Plan, the maximum number of shares of Common Stock that will
be available for issuance pursuant to Incentive Stock Options under this Plan
will be 3,000,000 shares.

 

4.3     Accounting for Incentive Awards. Shares of Common Stock that are issued
under this Plan or that are subject to outstanding Incentive Awards will be
applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under this Plan only to the extent they are used;
provided, however, that the full number of shares of Common Stock subject to a
Stock Appreciation Right granted that are settled by the issuance of shares of
Common Stock will be counted against the shares authorized for issuance under
this Plan, regardless of the number of shares actually issued upon settlement of
such Stock Appreciation Right. Furthermore, any shares of Common Stock withheld
to satisfy tax withholding obligations on Incentive Awards issued under this
Plan, any shares of Common Stock withheld to pay the exercise price of Incentive
Awards under this Plan and any shares of Common Stock not issued or delivered as
a result of the “net exercise” of an outstanding Option pursuant to Section 6.5
or settlement of a Stock Appreciation Right in shares of Common Stock pursuant
to Section 7.7 will not be counted against the shares of Common Stock authorized
for issuance under this Plan, will be available again for grant under this Plan
and correspondingly increase the total number of shares of Common Stock
available for issuance under this Plan under Section 4.1. Any shares of Common
Stock repurchased by the Company on the open market using the proceeds from the
exercise of an Incentive Award will not increase the number of shares available
for future grant of Incentive Awards. Any shares of Common Stock related to
Incentive Awards granted under this Plan that terminate by expiration,
forfeiture, cancellation or otherwise without the issuance of the shares of
Common Stock, or are settled in cash in lieu of shares of Common Stock, or are
exchanged with the Committee’s permission, prior to the issuance of shares of
Common Stock, for Incentive Awards not involving shares of Common Stock, will be
available again for grant under this Plan and correspondingly increase the total
number of shares of Common Stock available for issuance under this Plan under
Section 4.1.

 

 
10

--------------------------------------------------------------------------------

 

 

4.4     Non-Employee Director Annual Awards Limit. Notwithstanding any provision
to the contrary in the Plan, the Committee or the Board may establish
compensation for Non-Employee Directors from time to time, subject to the
limitations in the Plan. The Committee or the Board will from time to time
determine the terms, conditions and amounts of all such Non-Employee Director
compensation in its discretion and pursuant to the exercise of its business
judgment, taking into account such factors, circumstances and considerations as
it shall deem relevant from time to time, provided that the sum of any cash
compensation, or other compensation, and the value (determined as of the grant
date in accordance with Financial Accounting Standards Board Accounting
Standards Codification Topic 718, or any successor thereto) of Incentive Awards
granted to a non-employee Director as compensation for services as a
Non-Employee Director during any fiscal year of the Company may not exceed
$100,000 increased to $200,000 in the fiscal year of a Non-Employee Director’s
initial service as a Non-Employee Director. The Committee or the Board may make
exceptions to this limit for individual Non-Employee Directors in extraordinary
circumstances, as the Committee or the Board may determine in its discretion,
provided that the Non-Employee Director receiving such additional compensation
may not participate in the decision to award such compensation or in other
contemporaneous compensation decisions involving Non-Employee Directors.

 

4.5      Adjustments to Shares and Incentive Awards.

 

(a)     In the event of any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, divestiture or extraordinary dividend
(including a spin off) or any other similar change in the corporate structure or
shares of the Company, the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) will make appropriate adjustment (which determination will be
conclusive) as to: (i) the number and kind of securities or other property
(including cash) available for issuance or payment under this Plan, including
the sub-limits set forth in Section 4.2 and the Annual Award Limits set forth in
Section 4.4, and (ii) in order to prevent dilution or enlargement of the rights
of Participants, the number and kind of securities or other property (including
cash) subject to outstanding Incentive Awards and the exercise price of
outstanding Incentive Awards. The determination of the Committee as to the
foregoing adjustments, if any, will be final, conclusive and binding on
Participants under this Plan.

 

(b)     Notwithstanding anything else herein to the contrary, without affecting
the number of shares of Common Stock reserved or available hereunder, the limits
in Section 4.2 and the Annual Award Limits in Section 4.4, the Committee may
authorize the issuance or assumption of benefits under this Plan in connection
with any merger, consolidation, acquisition of property or stock or
reorganization upon such terms and conditions as it may deem appropriate,
subject to compliance with the rules under Sections 422 and 424 of the Code, as
and where applicable.

 

4.6     Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of this Plan, if Participant is subject to Section 16 of the Exchange
Act, the Plan, the Incentive Award, and the Incentive Award Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule, and such additional limitations shall be deemed to be incorporated by
reference into such Incentive Award to the extent permitted by Applicable Law.

 

 
11

--------------------------------------------------------------------------------

 

 

5.

Participation.

 

Participants in this Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of the objectives of the Company or its
Subsidiaries. Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion. Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the Grant Date of any related
Incentive Award Agreement with the Participant.

 

6.

Options.

 

6.1     Grant. An Eligible Recipient may be granted one or more Options under
this Plan, and such Options will be subject to such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion. The Committee may designate whether an Option
is to be considered an Incentive Stock Option or a Non-Statutory Stock Option.
To the extent that any Incentive Stock Option (or portion thereof) granted under
this Plan ceases for any reason to qualify as an “incentive stock option” for
purposes of Section 422 of the Code, such Incentive Stock Option (or portion
thereof) will continue to be outstanding for purposes of this Plan but will
thereafter be deemed to be a Non-Statutory Stock Option. Options may be granted
to an Eligible Recipient for services provided to a Subsidiary only if, with
respect to such Eligible Recipient, the underlying shares of Common Stock
constitute "service recipient stock" within the meaning of Treas. Reg. Section
1.409A-1(b)(5)(iii).

 

6.2     Incentive Award Agreement. Each Option grant will be evidenced by an
Incentive Award Agreement that will specify the exercise price of the Option,
the maximum duration of the Option, the number of shares of Common Stock to
which the Option pertains, the conditions upon which an Option will become
vested and exercisable, and such other provisions as the Committee will
determine which are not inconsistent with the terms of this Plan. The Incentive
Award Agreement also will specify whether the Option is intended to be an
Incentive Stock Option or a Non-Statutory Stock Option.

 

6.3     Exercise Price. The per share price to be paid by a Participant upon
exercise of an Option granted pursuant to this Section 6 will be determined by
the Committee in its sole discretion at the time of the Option grant; provided,
however, that such price will not be less than one hundred percent (100%) of the
Fair Market Value of one share of Common Stock on the Grant Date (one hundred
and ten percent (110%) of the Fair Market Value if, at the time the Incentive
Stock Option is granted, the Participant owns, directly or indirectly, more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or any parent or subsidiary corporation of the Company).

 

 
12

--------------------------------------------------------------------------------

 

 

6.4      Exercisability and Duration. An Option will become exercisable at such
times and in such installments and upon such terms and conditions as may be
determined by the Committee in its sole discretion at the time of grant,
including (i) the achievement of one or more of the Performance Goals; or that
(ii) the Participant remain in the continuous employment or service with the
Company or a Subsidiary for a certain period; provided, however, that no Option
may be exercisable after ten (10) years from the Grant Date (five (5) years from
the Grant Date in the case of an Incentive Stock Option that is granted to a
Participant who owns, directly or indirectly, more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary corporation of the Company). Notwithstanding the foregoing, if the
exercise of an Option that is exercisable in accordance with its terms is
prevented by the provisions of Section 19, the Option will remain exercisable
until thirty (30) days after the date such exercise first would no longer be
prevented by such provisions, but in any event no later than the expiration date
of such Option.

 

6.5      Payment of Exercise Price.

 

(a)     The total purchase price of the shares to be purchased upon exercise of
an Option will be paid entirely in cash (including check, bank draft or money
order); provided, however, that the Committee, in its sole discretion and upon
terms and conditions established by the Committee, may allow such payments to be
made, in whole or in part, by (i) tender of a Broker Exercise Notice; (ii) by
tender, either by actual delivery or attestation as to ownership, of Previously
Acquired Shares; (iii) a “net exercise” of the Option (as further described in
paragraph (b), below); (iv) by a combination of such methods; or (v) any other
method approved or accepted by the Committee in its sole discretion.
Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Incentive Awards granted under the Plan, or continue any
extension of credit with respect to such payment with a loan from the Company or
a loan arranged by the Company in violation of Section 13(k) of the Exchange
Act.

 

(b)     In the case of a “net exercise” of an Option, the Company will not
require a payment of the exercise price of the Option from the Participant but
will reduce the number of shares of Common Stock issued upon the exercise by the
largest number of whole shares that has a Fair Market Value on the exercise date
that does not exceed the aggregate exercise price for the shares exercised under
this method. Shares of Common Stock will no longer be outstanding under an
Option (and will therefore not thereafter be exercisable) following the exercise
of such Option to the extent of (i) shares used to pay the exercise price of an
Option under the “net exercise,” (ii) shares actually delivered to the
Participant as a result of such exercise and (iii) any shares withheld for
purposes of tax withholding pursuant to Section 16 of this Plan.

 

(c)     For purposes of such payment, Previously Acquired Shares tendered or
covered by an attestation will be valued at their Fair Market Value on the
exercise date of the Option.

 

 
13

--------------------------------------------------------------------------------

 

 

6.6     Manner of Exercise. An Option may be exercised by a Participant in whole
or in part from time to time, subject to the conditions contained in this Plan
and in the Incentive Award Agreement evidencing such Option, by delivery in
person, by facsimile or electronic transmission or through the mail of written
notice of exercise to the Company at its principal executive office (or to the
Company’s designee as may be established from time to time by the Company and
communicated to Participants) and by paying in full the total exercise price for
the shares of Common Stock to be purchased in accordance with Section 6.5 of
this Plan.

 

7.

Stock Appreciation Rights.

 

7.1     Grant. An Eligible Recipient may be granted one or more Stock
Appreciation Rights under this Plan, and such Stock Appreciation Rights will be
subject to such terms and conditions, consistent with the other provisions of
this Plan, as may be determined by the Committee in its sole discretion. Stock
Appreciation Rights may be granted to an Eligible Recipient for services
provided to a Subsidiary only if, with respect to such Eligible Recipient, the
underlying shares of Common Stock constitute "service recipient stock" within
the meaning of Treas. Reg. Section 1.409A-1(b)(5)(iii).

 

7.2     Incentive Award Agreement. Each Stock Appreciation Right will be
evidenced by an Incentive Award Agreement that will specify the exercise price
of the Stock Appreciation Right, the term of the Stock Appreciation Right, and
such other provisions as the Committee will determine which are not inconsistent
with the terms of this Plan.

 

7.3     Exercise Price. The exercise price of a Stock Appreciation Right will be
determined by the Committee, in its discretion, at the Grant Date; provided,
however, that such price may not be less than one hundred percent (100%) of the
Fair Market Value of one share of Common Stock on the Grant Date.

 

7.4     Exercisability and Duration. A Stock Appreciation Right will become
exercisable at such times and in such installments as may be determined by the
Committee in its sole discretion at the time of grant; provided, however, that
no Stock Appreciation Right may be exercisable after ten (10) years from its
Grant Date. Notwithstanding the foregoing, if the exercise of a Stock
Appreciation Right that is exercisable in accordance with its terms is prevented
by the provisions of Section 19, the Stock Appreciation Right will remain
exercisable until thirty (30) days after the date such exercise first would no
longer be prevented by such provisions, but in any event no later than the
expiration date of such Stock Appreciation Right.

 

7.5     Manner of Exercise. A Stock Appreciation Right will be exercised by
giving notice in the same manner as for Options, as set forth in Section 6.6,
subject to any other terms and conditions consistent with the other provisions
of this Plan as may be determined by the Committee in its sole discretion.

 

7.6     Settlement. Upon the exercise of a Stock Appreciation Right, a
Participant will be entitled to receive payment from the Company in an amount
determined by multiplying:

 

(a)     The excess of the Fair Market Value of a share of Common Stock on the
date of exercise over the per share exercise price; by

 

 
14

--------------------------------------------------------------------------------

 

 

(b)     The number of shares of Common Stock with respect to which the Stock
Appreciation Right is exercised.

 

7.7      Form of Payment. Payment, if any, with respect to a Stock Appreciation
Right settled in accordance with Section 7.6 will be made in accordance with the
terms of the applicable Incentive Award Agreement, in cash, shares of Common
Stock or a combination thereof, as the Committee determines.

 

8.

Restricted Stock Awards and Restricted Stock Units.

 

8.1     Grant. An Eligible Recipient may be granted one or more Restricted Stock
Awards or Restricted Stock Units under this Plan, and such awards will be
subject to such terms and conditions, consistent with the other provisions of
this Plan, as may be determined by the Committee in its sole discretion.
Restricted Stock Units will be similar to Restricted Stock Awards except that no
shares of Common Stock are actually awarded to the Participant on the Grant Date
of the Restricted Stock Units. Restricted Stock Units will be denominated in
shares of Common Stock but paid in cash, shares of Common Stock or a combination
of cash and shares of Common Stock as the Committee, in its sole discretion,
will determine, and as provided in the Incentive Award Agreement.

 

8.2     Incentive Award Agreement. Each Restricted Stock Award or Restricted
Stock Unit grant will be evidenced by an Incentive Award Agreement that will
specify the type of Incentive Award, the period(s) of restriction, the number of
shares of restricted Common Stock, or the number of Restricted Stock Units
granted, and such other provisions as the Committee will determine which are not
inconsistent with the terms of this Plan.

 

8.3     Conditions and Restrictions. The Committee will impose such restrictions
or conditions, not inconsistent with the provisions of this Plan, to the vesting
of such Restricted Stock Awards or Restricted Stock Units as it deems
appropriate, including (a) the achievement of one or more of the Performance
Goals; or that (b) the Participant remain in the continuous employment or
service with the Company or a Subsidiary for a certain period.

 

8.4     Rights as a Stockholder. Except as provided in Sections 8.1, 8.5, 8.6
and 18.3 of this Plan, upon a Participant becoming the holder of record of
shares of Common Stock issued under a Restricted Stock Award pursuant to this
Section 8, the Participant will have all voting, dividend, liquidation and other
rights with respect to such shares (other than the right to sell or transfer
such shares) as if such Participant were a holder of record of shares of
unrestricted Common Stock. A Participant will have no voting, dividend,
liquidation and other rights with respect to any Restricted Stock Units granted
hereunder.

 

8.5     Dividends and Distributions. Unless the Committee determines otherwise
in its sole discretion (either in the Incentive Award Agreement evidencing the
Restricted Stock Award or Restricted Stock Unit at the time of grant or at any
time after the grant of the Restricted Stock Award or Restricted Stock Unit),
any dividends or distributions paid with respect to shares of Common Stock
subject to the unvested portion of a Restricted Stock Award or Restricted Stock
Unit will be subject to the same restrictions as the shares to which such
dividends or distributions relate. The Committee will determine in its sole
discretion whether any interest will be paid on such dividends or distributions.

 

 
15

--------------------------------------------------------------------------------

 

 

8.6    Enforcement of Restrictions. To enforce the restrictions referred to in
this Section 8, the Committee may place a legend on the stock certificates
representing Restricted Stock Awards referring to such restrictions and may
require the Participant, until the restrictions have lapsed, to keep the stock
certificates, together with duly endorsed stock powers, in the custody of the
Company or its transfer agent, or to maintain evidence of stock ownership,
together with duly endorsed stock powers, in a certificateless book entry stock
account with the Company’s transfer agent. Alternatively, Restricted Stock
Awards may be held in non-certificated form pursuant to such terms and
conditions as the Company may establish with its registrar and transfer agent or
any third-party administrator designated by the Company to hold Restricted Stock
Awards on behalf of Participants.

 

8.7     Lapse of Restrictions; Settlement. Except as otherwise provided in this
Section 8, shares of Common Stock underlying a Restricted Stock Award will
become freely transferable by the Participant after all conditions and
restrictions applicable to such shares have been satisfied or lapse (including
satisfaction of any applicable tax withholding obligations). Upon the vesting of
a Restricted Stock Unit, the Restricted Stock Unit will be settled, subject to
the terms and conditions of the applicable Incentive Award Agreement, (a) in
cash, based upon the Fair Market Value of the vested underlying shares of Common
Stock, (b) in shares of Common Stock or (c) a combination thereof, as provided
in the Incentive Award Agreement, except to the extent that a Participant has
properly elected to defer income that may be attributable to a Restricted Stock
Unit under a Company deferred compensation plan or arrangement.

 

8.8     Section 83(b) Election for Restricted Stock Award. If a Participant
makes an election pursuant to Section 83(b) of the Code with respect to a
Restricted Stock Award, the Participant must file, within thirty (30) days
following the Grant Date of the Restricted Stock Award, a copy of such election
with the Company and with the Internal Revenue Service, in accordance with the
regulations under Section 83 of the Code. The Committee may provide in the
Incentive Award Agreement that the Restricted Stock Award is conditioned upon
the Participant’s making or refraining from making an election with respect to
the award under Section 83(b) of the Code.

 

9.

Performance Awards.

 

9.1      Grant. An Eligible Recipient may be granted one or more Performance
Awards under this Plan, and such awards will be subject to such terms and
conditions, consistent with the other provisions of this Plan, as may be
determined by the Committee in its sole discretion, including the achievement of
one or more Performance Goals.

 

9.2     Incentive Award Agreement. Each Performance Award will be evidenced by
an Incentive Award Agreement that will specify the amount of cash, shares of
Common Stock or combination of both to be received by the Participant upon
payout of the Performance Award, any Performance Goals upon which the
Performance Award is subject, any Performance Period during which any
Performance Goals must be achieved and such other provisions as the Committee
will determine which are not inconsistent with the terms of this Plan.

 

 
16

--------------------------------------------------------------------------------

 

 

9.3    Vesting. The Committee may impose such restrictions or conditions, not
inconsistent with the provisions of this Plan, to the vesting of such
Performance Awards as it deems appropriate, including the achievement of one or
more of the Performance Goals.

 

9.4     Form and Timing of Performance Award Payment. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Awards will be entitled to receive payment on the value and number
of Performance Awards earned by the Participant over the Performance Period, to
be determined as a function of the extent to which the corresponding Performance
Goals have been achieved. Payment of earned Performance Awards will be as
determined by the Committee and as evidenced in the Incentive Award Agreement.
Subject to the terms of this Plan, the Committee, in its sole discretion, may
pay earned Performance Awards in the form of cash or in shares of Common Stock
(or in a combination thereof) equal to the value of the earned Performance
Awards at the close of the applicable Performance Period. Payment of any
Performance Award will be made as soon as practicable after the Committee has
determined the extent to which the applicable Performance Goals have been
achieved and not later than the March 15th immediately following the end of the
performance period, or earlier than the January 1st preceding such March 15,
except to the extent that a Participant has properly elected to defer payment
that may be attributable to a Performance Award under a Company deferred
compensation plan or arrangement. The determination of the Committee with
respect to the form of payment of Performance Awards will be set forth in the
Incentive Award Agreement pertaining to the grant of the award. Any shares of
Common Stock issued in payment of earned Performance Awards may be granted
subject to any restrictions deemed appropriate by the Committee, including that
the Participant remain in the continuous employment or service with the Company
or a Subsidiary for a certain period.

 

10.

Performance Cash Awards.

 

10.1    Grant. Subject to such terms and conditions, consistent with the other
provisions of this Plan, as may be determined by the Committee in its sole
discretion, the Committee, at any time and from time to time, may grant to
Participants Incentive Awards denominated in cash in such amounts and upon such
terms as the Committee may determine, which may be based on the achievement of
specified Performance Goals for annual periods or other time periods as
determined by the Committee (the “Annual Performance Cash Awards”).

 

10.2     Target Payout. The target amount that may be paid with respect to an
Annual Performance Cash Award (the “Target Payout”) will be determined by the
Committee pursuant to Section 13.2 and may be based on a percentage of a
Participant’s actual annual base compensation at the time of grant
(“Participation Factor”), within the range established by the Committee for each
Participant and subject to adjustment as may be determined by the Committee or
its delegate.

 

11.

Non-Employee Director Awards.

 

11.1     Automatic and Non-Discretionary Awards to Non-Employee Directors. The
Committee at any time and from time to time may approve resolutions providing
for the automatic grant to Non-Employee Directors of Non-Employee Director
Awards granted under this Plan and may grant to Non-Employee Directors such
discretionary Non-Employee Director Awards on such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion, and set forth in an applicable Incentive Award
Agreement.

 

 
17

--------------------------------------------------------------------------------

 

 

11.2     Deferral of Incentive Award Payment. The Committee may permit a
Non-Employee Director the opportunity to defer payment of an Incentive Award
pursuant to such terms and conditions as the Committee may prescribe from time
to time.

 

12.

Other Cash-Based Awards and Other Stock-Based Awards.

 

12.1     Other Cash-Based Awards. Subject to such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion, the Committee, at any time and from time to
time, may grant Other Cash-Based Awards to Participants in such amounts and upon
such terms as the Committee may determine.

 

12.2     Other Stock-Based Awards. Subject to such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion, the Committee may grant Other Stock-Based
Awards not otherwise described by the terms of this Plan (including the grant or
offer for sale of unrestricted shares of Common Stock) in such amounts and
subject to such terms and conditions as the Committee will determine. Such
Incentive Awards may involve the transfer of actual shares of Common Stock to
Participants or payment in cash or otherwise of amounts based on the value of
shares, and may include Incentive Awards designed to comply with or take
advantage of the applicable local laws of jurisdictions other than the United
States.

 

12.3     Value of Other Cash-Based Awards and Other Stock-Based Awards. Each
Other Cash-Based Award will specify a payment amount or payment range as
determined by the Committee. Each Other Stock-Based Award will be expressed in
terms of shares of Common Stock or units based on shares of Common Stock, as
determined by the Committee. The Committee may establish Performance Goals in
its discretion for any Other Cash-Based Award or any Other Stock-Based Award. If
the Committee exercises its discretion to establish Performance Goals for any
such Incentive Awards, the number or value of Other Cash-Based Awards or Other
Stock-Based Awards that will be paid out to the Participant will depend on the
extent to which the Performance Goals are met.

 

12.4     Payment of Other Cash-Based Awards and Other Stock-Based Awards.
Payment, if any, with respect to an Other Cash-Based Award or an Other
Stock-Based Award will be made in accordance with the terms of the Incentive
Award, in cash for any Other Cash-Based Award and in cash or shares of Common
Stock for any Other Stock-Based Award, as the Committee determines, except to
the extent that a Participant has properly elected to defer payment that may be
attributable to an Other Cash-Based Award or Other Stock-Based Award under a
Company deferred compensation plan or arrangement.

 

13.

Performance Measures.

 

13.1     Performance Measures. The Performance Goals upon which the payment or
vesting of an Incentive Award to a Covered Employee that is intended to qualify
as Performance-Based Compensation may be based on one or more specified
objective Performance Measures that are based on any of the following
Performance Measure elements as determined by the Committee (each, a
“Performance Measure Element”):

 

 
18

--------------------------------------------------------------------------------

 

 

(a)     net earnings (either before or after one or more of the following: (i)
interest, (ii) taxes, (iii) depreciation, depletion and/or accretion (iv)
amortization, (v) non-cash equity-based compensation expense, (vi) gain or loss
on sale of assets, (vii) financing costs (viii) development costs (ix) non-cash
charges and (x) unusual or non-recurring charges and (xi) gain or loss on
extinguishment of debt);

 

(b)     gross or net sales or revenue or sales or revenue growth;

 

(c)     net income (either before or after taxes);

 

(d)     adjusted net income;

 

(e)     operating earnings or profit;

 

(f)     cash flow (including, but not limited to, operating cash flow and free
cash flow);

 

(g)     return on assets;

 

(h)     return on capital;

 

(i)     return on stockholders’ equity;

 

(j)     total stockholder return;

 

(k)     return on sales;

 

(l)     gross or net profit or operating margin;

 

(m)    costs (including, but not limited to, production costs);

 

(n)     funds from operations;

 

(o)     expenses;

 

(p)     working capital;

 

(q)     earnings per share;

 

(r)     adjusted earnings per share;

 

(s)     price per share;

 

(t)     implementation or completion of critical projects;

 

(u)     market share;

 

 
19

--------------------------------------------------------------------------------

 

 

(v)     economic value;

 

(w)    debt levels or reduction;

 

(x)     sales-related goals;

 

(y)     comparisons with other stock market indices;

 

(z)     operating efficiency;

 

(aa)    financing and other capital raising transactions;

 

(bb)    recruiting and maintaining personnel;

 

(cc)    year-end cash;

 

(dd)    customer service; and

 

(ee)     marketing initiatives, any of which may be measured either in absolute
terms for the Company or any operating unit of the Company or on per share
basis, per product basis, per customer or prospect basis, per employee basis, or
any other similar basis for the Company or any operating unit of the Company or
as compared to any incremental increase or decrease or as compared to results of
a peer group or to market performance indicators or indices.

 

Any Performance Measure Element can be a Performance Measure. In addition, any
of the Performance Measure Element(s) can be used in an algebraic formula (e.g.,
averaged over a period, combined into a ratio, compared to a budget or standard,
compared to previous periods or other formulaic combinations) based on the
Performance Measure Elements to create a Performance Measure. Any Performance
Measure(s) may be used to measure the performance of the Company or Subsidiary
as a whole or any division or business unit of the Company, product or product
group, region or territory, or Subsidiary, or any combination thereof, as the
Committee may deem appropriate. Any Performance Measure(s) can be compared to
the performance of a peer group, or published or special index that the
Committee, in its sole discretion, deems appropriate, or the Company may select
any Performance Measure(s) above as compared to various stock market indices.
The Committee also has the authority to provide for accelerated vesting of any
Incentive Award based on the achievement of Performance Goals pursuant to any
Performance Measure(s) specified in this Section 13.1.

 

13.2     Establishment of Performance Goals. Any Incentive Award to a Covered
Employee that is intended to qualify as Performance-Based Compensation will be
granted, and Performance Goals for such an Incentive Award will be established,
by the Committee in writing not later than ninety (90) days after the
commencement of the Performance Period to which the Performance Goals relate, or
such other period required under Section 162(m) of the Code; provided that the
outcome is substantially uncertain at the time the Committee establishes the
Performance Goal; and provided further that in no event will a Performance Goal
be considered to be pre-established if it is established after twenty-five
percent (25%) of the Performance Period (as scheduled in good faith at the time
the Performance Goal is established) has elapsed.

 

 
20

--------------------------------------------------------------------------------

 

 

13.3     Certification of Payment. Before any payment is made in connection with
any Incentive Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation, the Committee must certify in writing, as
reflected in the minutes, that the Performance Goals established with respect to
such Incentive Award have been achieved.

 

13.4     Evaluation of Performance. The Committee may provide in any such
Incentive Award Agreement including Performance Goals that any evaluation of
performance may include or exclude any of the following events that occurs
during a Performance Period: (a) items related to a change in accounting
principles; (b) items relating to financing activities; (c) expenses for
restructuring or productivity initiatives; (d) other non-operating items; (e)
items related to acquisitions; (f) items attributable to the business operations
of any entity acquired by the Company during the Performance Period; (g) items
related to the disposal of a business or segment of a business; (h) items
related to discontinued operations that do not qualify as a segment of a
business under applicable accounting standards; (i) items attributable to any
stock dividend, stock split, combination or exchange of stock occurring during
the Performance Period; (j) any other items of significant income or expense
which are determined to be appropriate adjustments; (k) items relating to
unusual or extraordinary corporate transactions, events or developments; (l)
items related to amortization of acquired intangible assets; (m) items that are
outside the scope of the Company’s core, on-going business activities; (n) items
related to acquired in-process research and development; (o) items relating to
changes in tax laws; (p) items relating to major licensing or partnership
arrangements; (q) items relating to asset impairment charges; (r) items relating
to gains or losses for litigation, arbitration and contractual settlements; (s)
foreign exchange gains and losses; or (t) items relating to any other unusual or
nonrecurring events or changes in applicable laws, accounting principles or
business conditions. To the extent such inclusions or exclusions affect
Incentive Awards to Covered Employees, they will be prescribed in a form that
meets the requirements of Section 162(m) of the Code for deductibility.

 

13.5     Adjustment of Performance Goals, Performance Periods or other Vesting
Criteria. Subject to Section 13.6, the Committee may amend or modify the vesting
criteria (including any Performance Goals, Performance Measures or Performance
Periods) of any outstanding Incentive Awards based in whole or in part on the
financial performance of the Company (or any Subsidiary or division, business
unit or other sub-unit thereof) in recognition of unusual or nonrecurring events
(including the events described in Section 4.5(a) hereof) affecting the Company
or the financial statements of the Company or of changes in applicable laws,
regulations or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent unintended dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan. The determination of the Committee as to the foregoing
adjustments, if any, shall be final, conclusive and binding on Participants
under this Plan. For all Awards intended to qualify as Performance-Based
Compensation, such determinations shall be made within the time prescribed by,
and otherwise in compliance with, Section 162(m) of the Code.

 

13.6     Adjustment of Performance-Based Compensation. Incentive Awards that are
intended to qualify as Performance-Based Compensation may not be adjusted
upward. The Committee will retain the discretion to adjust such Incentive Awards
downward, either on a formula or discretionary basis or any combination, as the
Committee determines.

 

 
21

--------------------------------------------------------------------------------

 

 

13.7    Committee Discretion. In the event that applicable tax or securities
laws change to permit Committee discretion to alter the governing Performance
Measures without obtaining stockholder approval of such changes, the Committee
will have sole discretion to make such changes without obtaining stockholder
approval. In addition, in the event that the Committee determines that it is
advisable to grant Incentive Awards that will not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Section 162(m) of the Code and base vesting on Performance
Measures other than those set forth in Section 13.1.

 

14.

Dividend Equivalents.

 

Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on shares of Common Stock that are subject to
any Incentive Award, to be credited as of dividend payment dates, during the
period between the date the Incentive Award is granted and the date the
Incentive Award is exercised, vests or expires, as determined by the Committee.
Such dividend equivalents will be converted to cash or additional shares of
Common Stock by such formula and at such time and subject to such limitations as
may be determined by the Committee. Notwithstanding the foregoing, the Committee
may not grant dividend equivalents based on the dividends declared on shares of
Common Stock that are subject to an Option or Stock Appreciation Right and
further, no dividend or dividend equivalents will be paid out with respect to
any unvested Incentive Awards, the vesting of which is based on the achievement
of Performance Goals.

 

15.

Effect of Termination of Employment or Other Service.

 

15.1     Termination Due to Death, Disability or Retirement. Unless otherwise
expressly provided by the Committee in its sole discretion in an Incentive Award
Agreement, and subject to Sections 15.3 and 15.4 of this Plan, in the event a
Participant’s employment or other service with the Company and all Subsidiaries
is terminated by reason of death, Disability or Retirement (other than with
respect to a Non-Employee Director):

 

(a)     All outstanding Options (excluding Non-Employee Director Options) and
Stock Appreciation Rights held by the Participant as of the effective date of
such termination will, to the extent exercisable as of the date of such
termination, remain exercisable for a period of one year after the date of such
termination (but in no event after the expiration date of any such Option or
Stock Appreciation Right) and Options and Stock Appreciation Rights not
exercisable as of the date of such termination will be terminated and forfeited;

 

(b)     All outstanding Restricted Stock Awards held by the Participant as of
the effective date of such termination that have not vested as of the date of
such termination will be terminated and forfeited;

 

 
22

--------------------------------------------------------------------------------

 

 

(c)     All outstanding but unpaid Restricted Stock Units, Performance Awards,
Other Cash-Based Awards and Other Stock-Based Awards held by the Participant as
of the effective date of such termination will be terminated and forfeited;
provided, however, that with respect to any such Incentive Awards the vesting of
which is based on the achievement of Performance Goals, if a Participant’s
employment or other service with the Company or any Subsidiary, as the case may
be, is terminated by reason of death, Disability or Retirement prior to the end
of the Performance Period of such Incentive Award, but after the conclusion of a
portion of the Performance Period (but in no event less than one year), the
Committee may, in its sole discretion, cause shares of Common Stock to be
delivered or payment made with respect to the Participant’s Incentive Award, but
only if otherwise earned for the entire Performance Period and only with respect
to the portion of the applicable Performance Period completed at the date of
such event, with proration based on full fiscal years only and no shares to be
delivered for partial fiscal years. The Committee will consider the provisions
of Section 15.5 of this Plan and will have the discretion to consider any other
fact or circumstance in making its decision as to whether to deliver such shares
of Common Stock or other payment, including whether the Participant again
becomes employed; and

 

(d)     If the effective date of such termination is before the end of the
Performance Period to which an Annual Performance Cash Award relates, then any
such Annual Performance Cash Award held by a Participant will be terminated and
forfeited; if the effective date of such termination is on or after the end of
the Performance Period to which an Annual Performance Cash Award relates, then
any such Annual Performance Cash Award held by a Participant will be paid to the
Participant in accordance with the payment terms of such Award.

 

15.2     Termination for Reasons Other than Death, Disability or Retirement.
Unless otherwise expressly provided by the Committee in its sole discretion in
an Incentive Award Agreement, and subject to Sections 15.4 and 15.5 of this
Plan, in the event a Participant’s employment or other service with the Company
and all Subsidiaries is terminated for any reason other than death, Disability
or Retirement:

 

(a)     All outstanding Options (including Non-Employee Director Options) and
Stock Appreciation Rights held by the Participant as of the effective date of
such termination will, to the extent exercisable as of such termination, remain
exercisable for a period of three months after such termination (but in no event
after the expiration date of any such Option or Stock Appreciation Right) and
Options and Stock Appreciation Rights not exercisable as of such termination
will be terminated and forfeited.

 

(b)     All Restricted Stock Awards held by the Participant as of the effective
date of such termination that have not vested as of such termination will be
terminated and forfeited;

 

(c)     All outstanding unpaid Restricted Stock Units, Performance Awards, Other
Cash-Based Awards and Other Stock-Based Awards held by the Participant as of the
effective date of such termination will be terminated and forfeited; and

 

(d)     All outstanding Annual Performance Cash Awards held by a Participant as
of the effective date of such termination will be terminated and forfeited.

 

 
23

--------------------------------------------------------------------------------

 

 

15.3     Modification of Rights upon Termination. Notwithstanding the other
provisions of this Section 15, upon a Participant’s termination of employment or
other service with the Company or any Subsidiary, as the case may be, the
Committee may, in its sole discretion (which may be exercised at any time on or
after the Grant Date, including following such termination) cause Options or
Stock Appreciation Rights (or any part thereof) held by such Participant as of
the effective date of such termination to terminate, become or continue to
become exercisable or remain exercisable following such termination of
employment or service, and Restricted Stock, Restricted Stock Units, Performance
Awards, Annual Performance Cash Awards, Non-Employee Director Awards, Other
Cash-Based Awards and Other Stock-Based Awards held by such Participant as of
the effective date of such termination to terminate, vest or become free of
restrictions and conditions to payment, as the case may be, following such
termination of employment or service, in each case in the manner determined by
the Committee; provided, however, that (a) no Option or Stock Appreciation Right
may remain exercisable beyond its expiration date; (b) the Committee may not
take any action not permitted pursuant to Section 13.6; (c) the Committee taking
any such action relating to Non-Employee Director Awards will consist solely of
“independent directors” as defined in the NASDAQ Listing Rules (or other
applicable exchange or market on which the Common Stock may be traded or
quoted); and (d) any such action by the Committee adversely affecting any
outstanding Incentive Award will not be effective without the consent of the
affected Participant (subject to the right of the Committee to take whatever
action it deems appropriate under Section 4.5, 15.5, 17 or 21).

 

15.4     Determination of Termination of Employment or Other Service.

 

(a)     The change in a Participant’s status from that of an Employee to that of
a Consultant will, for purposes of this Plan, be deemed to result in a
termination of such Participant’s employment with the Company and its
Subsidiaries, unless the Committee otherwise determines in its sole discretion.

 

(b)     The change in a Participant’s status from that of a Consultant to that
of an Employee will not, for purposes of this Plan, be deemed to result in a
termination of such Participant’s service as a Consultant, and such Participant
will thereafter be deemed to be an Employee until such Participant’s employment
is terminated, in which event such Participant will be governed by the
provisions of this Plan relating to termination of employment or service
(subject to paragraph (a) above).

 

(c)     Unless the Committee otherwise determines in its sole discretion, a
Participant’s employment or other service will, for purposes of this Plan, be
deemed to have terminated on the date recorded on the personnel or other records
of the Company or the Subsidiary for which the Participant provides employment
or other service, as determined by the Committee in its sole discretion based
upon such records.

 

(d)     Notwithstanding the foregoing, if payment of an Incentive Award that is
subject to Section 409A of the Code is triggered by a termination of a
Participant’s employment or other service, such termination must also constitute
a “separation from service” within the meaning of Section 409A of the Code, and
any change in employment status that constitutes a “separation from service”
under Section 409A of the Code will be treated as a termination of employment or
service, as the case may be.

 

 
24

--------------------------------------------------------------------------------

 

 

15.5     Additional Forfeiture Events.

 

(a)     Effect of Actions Constituting Cause or Adverse Action. Notwithstanding
anything in this Plan to the contrary and in addition to the other rights of the
Committee under this Section 15.5, if a Participant is determined by the
Committee, acting in its sole discretion, to have taken any action that would
constitute Cause or an Adverse Action during or after the termination of
employment or other service with the Company or a Subsidiary, irrespective of
whether such action or the Committee’s determination occurs before or after
termination of such Participant’s employment or other service with the Company
or any Subsidiary and irrespective of whether or not the Participant was
terminated as a result of such Cause or Adverse Action, (i) all rights of the
Participant under this Plan and any Incentive Award Agreements evidencing an
Incentive Award then held by the Participant will terminate and be forfeited
without notice of any kind, and (ii) the Committee in its sole discretion will
have the authority to rescind the exercise, vesting or issuance of, or payment
in respect of, any Incentive Awards of the Participant that were exercised,
vested or issued, or as to which such payment was made, and to require the
Participant to pay to the Company, within ten (10) days of receipt from the
Company of notice of such rescission, any amount received or the amount of any
gain realized as a result of such rescinded exercise, vesting, issuance or
payment (including any dividends paid or other distributions made with respect
to any shares subject to any Incentive Award). The Company may defer the
exercise of any Option or Stock Appreciation Right for a period of up to six (6)
months after receipt of the Participant’s written notice of exercise or the
issuance of share certificates upon the vesting of any Incentive Award for a
period of up to six (6) months after the date of such vesting in order for the
Committee to make any determination as to the existence of Cause or an Adverse
Action. The Company will be entitled to withhold and deduct from future wages of
the Participant (or from other amounts that may be due and owing to the
Participant from the Company or a Subsidiary) or make other arrangements for the
collection of all amounts necessary to satisfy such payment obligations. Unless
otherwise provided by the Committee in an applicable Incentive Award Agreement,
this Section 15.5(a) will not apply to any Participant following a Change in
Control.

 

(b)     Forfeiture of Incentive Awards. If the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company, as a
result of misconduct, with any financial reporting requirement under the
securities laws, then any Participant who is one of the individuals subject to
automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002 will
reimburse the Company for the amount of any Incentive Award received by such
individual under this Plan during the 12-month period following the first public
issuance or filing with the Securities and Exchange Commission, as the case may
be, of the financial document embodying such financial reporting requirement. In
addition, all Awards under this Plan will be subject to forfeiture or other
penalties pursuant to any clawback or forfeiture policy of the Company, as in
effect from time to time, and such forfeiture and/or penalty conditions or
provisions as determined by the Committee and set forth in the applicable Award
Agreement. In addition, the Company may seek to recover any Incentive Award made
as required by the provisions of the Dodd-Frank Wall Street Reform and Consumer
Protection Act or any other clawback, forfeiture or recoupment provision
required by Applicable Law or under the requirements of any stock exchange or
market upon which the shares of Common Stock are then listed or traded.

 

 
25

--------------------------------------------------------------------------------

 

 

16.

Payment of Withholding Taxes.

 

16.1     General Rules. The Company is entitled to (a) withhold and deduct from
future wages of the Participant (or from other amounts that may be due and owing
to the Participant from the Company or a Subsidiary), or make other arrangements
for the collection of, all legally required amounts necessary to satisfy any and
all federal, foreign, state and local withholding and employment related tax
requirements attributable to an Incentive Award, including the grant, exercise,
vesting or settlement of, or payment of dividends with respect to, an Incentive
Award or a disqualifying disposition of stock received upon exercise of an
Incentive Stock Option, or (b) require the Participant promptly to remit the
amount of such withholding to the Company before taking any action, including
issuing any shares of Common Stock, with respect to an Incentive Award. When
withholding shares of Common Stock for taxes is effected under this Plan, it
shall be withheld only up to an amount based on the maximum statutory tax rates
in the Participant’s applicable tax jurisdiction or such other rate that will
not trigger a negative accounting impact on the Company.

 

16.2     Special Rules. The Committee may, in its sole discretion and upon terms
and conditions established by the Committee, permit or require a Participant to
satisfy, in whole or in part, any withholding or employment related tax
obligation described in Section 16.1 of this Plan by withholding shares of
Common Stock underlying an Award, by electing to tender, or by attestation as to
ownership of, Previously Acquired Shares, by delivery of a Broker Exercise
Notice or a combination of such methods. For purposes of satisfying a
Participant’s withholding or employment-related tax obligation, shares of Common
Stock withheld by the Company or Previously Acquired Shares tendered or covered
by an attestation will be valued at their Fair Market Value.

 

17.

Change in Control.

 

17.1     Change in Control. For purposes of this Section 17, a “Change in
Control” of the Company will mean (a) the consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (i) a merger, consolidation, reorganization, or
business combination, (ii) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (iii) the acquisition of assets or stock of another entity, in
each case, other than a transaction which (x) results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and (y) after which no person or group beneficially owns voting
securities representing fifty percent (50%) or more of the combined voting power
of the Successor Entity; provided, however, that no person or group shall be
treated for purposes of this Section 17.1(a)(iii)(y) as beneficially owning
fifty percent (50%) or more of the combined voting power of the Successor Entity
solely as a result of the voting power held in the Company prior to the
consummation of the transaction, (b) the approval by the stockholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company, (c) any Person becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act) directly or indirectly, of 50% or more of the combined
voting power of the Company’s outstanding securities ordinarily having the right
to vote at elections of directors in one transaction or a series of related
transactions or (d) individuals who constitute the Board on the Effective Date
of this Plan cease for any reason to constitute at least a majority thereof,
provided that any person becoming a director subsequent to the Effective Date of
this Plan whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
comprising the Board on the Effective Date of this Plan (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without objection to such nomination) will
be, for purposes of this clause (d), considered as though such person were a
member of the Board on the Effective Date of this Plan unless such person’s
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board.

 

 
26

--------------------------------------------------------------------------------

 

 

17.2     Acceleration of Vesting. Without limiting the authority of the
Committee under Sections 3.2 and 4.5 or 17.3 of this Plan, if a Change in
Control of the Company occurs, then, unless otherwise provided by the Committee
in its sole discretion either in the Incentive Award Agreement evidencing an
Incentive Award at the time of grant or at any time after the grant of an
Incentive Award the following provisions will apply:

 

(a)     If the Successor Entity does not assume the outstanding Incentive Awards
or does not substitute equivalent equity awards relating to the securities of
such Successor Entity or its affiliates for such Incentive Awards, then prior to
the Change in Control (a) all outstanding Options and Stock Appreciation Rights
will become immediately exercisable in full and will remain exercisable until
immediately prior to the consummation of the Change in Control and terminate
upon consummation of the Change in Control; (b) all restrictions and vesting
requirements applicable to any Incentive Award based solely on the continued
service of the Participant will terminate; and (c) all Incentive Awards the
vesting or payment of which are based on Performance Goals will vest as though
such Performance Goals were fully achieved at target and will become immediately
payable; provided, however, that no Incentive Award that provides for a deferral
of compensation within the meaning of Section 409A of the Code will be cashed
out upon the occurrence of a Change in Control unless the event or circumstances
constituting the Change in Control also constitute a “change in the ownership”
of the Company, a “change in the effective control” of the Company or a “change
in the ownership of a substantial portion of the assets” of the Company, in each
case as determined under Section 409A of the Code. The treatment of any other
Incentive Awards in the event of a Change in Control will be as determined by
the Committee in connection with the grant thereof, as reflected in the
applicable Incentive Award Agreement.

 

 
27

--------------------------------------------------------------------------------

 

 

(b)     If the Successor Entity assumes the outstanding Incentive Awards or
substitutes equivalent equity awards relating to the securities of such
Successor Entity or its affiliates for such Incentive Awards, then all such
Incentive Awards or such substitutes therefore shall remain outstanding and be
governed by their respective terms and the provisions of the Plan or its
successor.

 

17.3     Alternative Treatment of Stock-Based Awards. In connection with a
Change in Control, the Committee in its sole discretion, either in an Incentive
Award Agreement at the time of grant of a Stock-Based Award or at any time after
the grant of such an Incentive Award, may determine that any or all outstanding
Stock-Based Awards granted under this Plan, whether or not exercisable or
vested, as the case may be, will be canceled and terminated and that in
connection with such cancellation and termination the holder of such Stock-Based
Award will receive for each share of Common Stock subject to such Incentive
Award a cash payment (or the delivery of shares of stock, other securities or a
combination of cash, stock and securities with a fair market value (as
determined by the Committee in good faith) equivalent to such cash payment)
equal to the difference, if any, between the consideration to be received by
stockholders of the Company in respect of a share of Common Stock in connection
with such Change in Control and the purchase price per share, if any, under the
Incentive Award, multiplied by the number of shares of Common Stock subject to
such Incentive Award (or in which such Incentive Award is denominated); provided
that if such product is zero ($0) or less or to the extent that the Incentive
Award is not then exercisable, the Incentive Award may be canceled and
terminated without payment therefor; provided, however, that no Stock-Based
Award that provides for a deferral of compensation within the meaning of Section
409A of the Code will be cashed out upon the occurrence of a Change in Control
unless the event or circumstances constituting the Change in Control also
constitute a “change in the ownership” of the Company, a “change in the
effective control” of the Company or a “change in the ownership of a substantial
portion of the assets” of the Company, in each case as determined under Section
409A of the Code. The treatment of any other Stock-Based Awards in the event of
a Change in Control will be as determined by the Committee in connection with
the grant thereof, as reflected in the applicable Award Agreement. If any
portion of the consideration pursuant to a Change in Control may be received by
holders of shares of Common Stock on a contingent or delayed basis, the
Committee may, in its sole discretion, determine the fair market value per share
of such consideration as of the time of the Change in Control on the basis of
the Committee’s good faith estimate of the present value of the probable future
payment of such consideration. Notwithstanding the foregoing, any shares of
Common Stock issued pursuant to a Stock-Based Award that immediately prior to
the effectiveness of the Change in Control are subject to no further
restrictions pursuant to this Plan or an Incentive Award Agreement (other than
pursuant to the securities laws) will be deemed to be outstanding shares of
Common Stock and receive the same consideration as other outstanding shares of
Common Stock in connection with the Change in Control.

 

 
28

--------------------------------------------------------------------------------

 

 

17.4     Limitation on Change in Control Payments. Notwithstanding anything in
Section 17.2 or 17.3 to the contrary, if, with respect to a Participant, the
acceleration of the vesting of an Incentive Award as provided in Section 17.2 or
the payment of cash in exchange for all or part of a Stock-Based Award as
provided in Section 17.3 (which acceleration or payment could be deemed a
“payment” within the meaning of Section 280G(b)(2) of the Code), together with
any other “payments” that such Participant has the right to receive from the
Company or any corporation that is a member of an “affiliated group” (as defined
in Section 1504(a) of the Code without regard to Section 1504(b) of the Code) of
which the Company is a member, would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), then the “payments” to such
Participant pursuant to Section 17.2 or 17.3 will be reduced (or acceleration of
vesting eliminated) to the largest amount as will result in no portion of such
“payments” being subject to the excise tax imposed by Section 4999 of the Code;
provided, that such reduction will be made only if the aggregate amount of the
payments after such reduction exceeds the difference between (a) the amount of
such payments absent such reduction minus (b) the aggregate amount of the excise
tax imposed under Section 4999 of the Code attributable to any such excess
parachute payments; and provided further that such payments will be reduced (or
acceleration of vesting eliminated) in the following order: (i) options with an
exercise price above fair market value that have a positive value for purposes
of Section 280G of the Code, (ii) pro rata among Incentive Awards that
constitute deferred compensation under Section 409A of the Code, and (iii)
finally, among the Incentive Awards that are not subject to Section 409A of the
Code. Notwithstanding the foregoing sentence, if a Participant is subject to a
separate agreement with the Company or an Affiliate or Subsidiary that expressly
addresses the potential application of Section 280G or 4999 of the Code, then
this Section 17.4 will not apply and any “payments” to a Participant pursuant to
Section 17.2 or 17.3 will be treated as “payments” arising under such separate
agreement.

 

18.

Rights of Eligible Recipients and Participants; Transferability.

 

18.1     Employment. Nothing in this Plan or an Incentive Award Agreement will
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate the employment or service of any Eligible Recipient or Participant at
any time, nor confer upon any Eligible Recipient or Participant any right to
continue employment or other service with the Company or any Subsidiary.

 

18.2     No Rights to Awards. No Participant or Eligible Recipient will have any
claim to be granted any Incentive Award under this Plan.

 

18.3    Rights as a Stockholder. Except as otherwise provided herein, a
Participant will have no rights as a stockholder with respect to shares of
Common Stock covered by any Stock-Based Award unless and until the Participant
becomes the holder of record of such shares.

 

18.4     Restrictions on Transfer.

 

(a)     Except pursuant to testamentary will or the laws of descent and
distribution or as otherwise expressly permitted by subsections (b) and (c)
below, no right or interest of any Participant in an Incentive Award prior to
the exercise (in the case of Options or Stock Appreciation Rights) or vesting,
issuance or settlement of such Incentive Award will be assignable or
transferable, or subjected to any lien, during the lifetime of the Participant,
either voluntarily or involuntarily, directly or indirectly, by operation of law
or otherwise.

 

 
29

--------------------------------------------------------------------------------

 

 

(b)     A Participant will be entitled to designate a beneficiary to receive an
Incentive Award upon such Participant’s death, and in the event of such
Participant’s death, payment of any amounts due under this Plan will be made to,
and exercise of any Options or Stock Appreciation Rights (to the extent
permitted pursuant to Section 15 of this Plan) may be made by, such beneficiary.
If a deceased Participant has failed to designate a beneficiary, or if a
beneficiary designated by the Participant fails to survive the Participant,
payment of any amounts due under this Plan will be made to, and exercise of any
Options or Stock Appreciation Rights (to the extent permitted pursuant to
Section 15 of this Plan) may be made by, the Participant’s legal
representatives, heirs and legatees. If a deceased Participant has designated a
beneficiary and such beneficiary survives the Participant but dies before
complete payment of all amounts due under this Plan or exercise of all
exercisable Options or Stock Appreciation Rights, then such payments will be
made to, and the exercise of such Options or Stock Appreciation Rights may be
made by, the legal representatives, heirs and legatees of the beneficiary.

 

(c)     Upon a Participant’s request, the Committee may, in its sole discretion,
permit a transfer of all or a portion of a Non-Statutory Stock Option, other
than for value, to such Participant’s child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, any person sharing such Participant’s household (other than a
tenant or employee), a trust in which any of the foregoing have more than fifty
percent (50%) of the beneficial interests, a foundation in which any of the
foregoing (or the Participant) control the management of assets, and any other
entity in which these persons (or the Participant) own more than fifty percent
(50%) of the voting interests. Any permitted transferee will remain subject to
all the terms and conditions applicable to the Participant prior to the
transfer. A permitted transfer may be conditioned upon such requirements as the
Committee may, in its sole discretion, determine, including execution or
delivery of appropriate acknowledgements, opinion of counsel, or other documents
by the transferee.

 

18.5     Non-Exclusivity of this Plan. Nothing contained in this Plan is
intended to modify or rescind any previously approved compensation plans or
programs of the Company or create any limitations on the power or authority of
the Board to adopt such additional or other compensation arrangements as the
Board may deem necessary or desirable.

 

19.

Securities Law and Other Restrictions.

 

Notwithstanding any other provision of this Plan or any Incentive Award
Agreements entered into pursuant to this Plan, the Company will not be required
to issue any shares of Common Stock under this Plan, and a Participant may not
sell, assign, transfer or otherwise dispose of shares of Common Stock issued
pursuant to Incentive Awards granted under this Plan, unless (a) there is in
effect with respect to such shares a registration statement under the Securities
Act and any applicable securities laws of a state or foreign jurisdiction or an
exemption from such registration under the Securities Act and applicable state
or foreign securities laws, and (b) there has been obtained any other consent,
approval or permit from any other U.S. or foreign regulatory body which the
Committee, in its sole discretion, deems necessary or advisable. The Company may
condition such issuance, sale or transfer upon the receipt of any
representations or agreements from the parties involved, and the placement of
any legends on certificates representing shares of Common Stock, as may be
deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions.

 

 
30

--------------------------------------------------------------------------------

 

 

20.

Deferred Compensation; Compliance with Section 409A.

 

It is intended that all Incentive Awards issued under the Plan be in a form and
administered in a manner that will comply with the requirements of Section 409A
of the Code, or the requirements of an exception to Section 409A of the Code,
and the Incentive Award Agreements and this Plan will be construed and
administered in a manner that is consistent with and gives effect to such
intent. The Committee is authorized to adopt rules or regulations deemed
necessary or appropriate to qualify for an exception from or to comply with the
requirements of Section 409A of the Code. With respect to an Incentive Award
that constitutes a deferral of compensation subject to Code Section 409A: (i) if
any amount is payable under such Incentive Award upon a termination of service,
a termination of service will be treated as having occurred only at such time
the Participant has experienced a “separation from service” as such term is
defined for purposes of Code Section 409A; (ii) if any amount is payable under
such Incentive Award upon a Disability, a Disability will be treated as having
occurred only at such time the Participant has experienced a “disability” as
such term is defined for purposes of Code Section 409A; (iii) if any amount is
payable under such Incentive Award on account of the occurrence of a Change of
Control, a Change of Control will be treated as having occurred only at such
time a “change in the ownership or effective control of the corporation or in
the ownership of a substantial portion of the assets of the corporation” as such
terms are defined for purposes of Code Section 409A, (iv) if any amount becomes
payable under such Incentive Award on account of a Participant’s separation from
service at such time as the Participant is a “specified employee” within the
meaning of Code Section 409A, then no payment shall be made, except as permitted
under Code Section 409A, prior to the first business day after the earlier of
(y) the date that is six months after the date of the Participant’s separation
from service or (z) the Participant’s death, and (v) no amendment to or payment
under such Incentive Award will be made except and only to the extent permitted
under Code Section 409A.

 

21.

Amendment, Modification and Termination.

 

21.1     Generally. Subject to other subsections of this Section 21 and Sections
3.4 and 21.3, the Board at any time may suspend or terminate this Plan (or any
portion thereof) or terminate any outstanding Incentive Award Agreement and the
Committee, at any time and from time to time, may amend this Plan or amend or
modify the terms of an outstanding Incentive Award. The Committee’s power and
authority to amend or modify the terms of an outstanding Incentive Award
includes the authority to modify the number of shares or other terms and
conditions of an Incentive Award, extend the term of an Incentive Award,
accelerate the exercisability or vesting or otherwise terminate any restrictions
relating to an Incentive Award, accept the surrender of any outstanding
Incentive Award or, to the extent not previously exercised or vested, authorize
the grant of new Incentive Awards in substitution for surrendered Incentive
Awards; provided, however that the amended or modified terms are permitted by
this Plan as then in effect and that any Participant adversely affected by such
amended or modified terms has consented to such amendment or modification.

 

 
31

--------------------------------------------------------------------------------

 

 

21.2     Stockholder Approval. No amendments to this Plan will be effective
without approval of the Company’s stockholders if stockholder approval of the
amendment is then required pursuant to Section 422 of the Code, the rules of the
primary stock exchange or stock market on which the Common Stock is then traded,
applicable U.S. state corporate laws or regulations, applicable U.S. federal
laws or regulations, and the applicable laws of any foreign country or
jurisdiction where Incentive Awards are, or will be, granted under this Plan.

 

21.3     Incentive Awards Previously Granted. Notwithstanding any other
provision of this Plan to the contrary, no termination, suspension or amendment
of this Plan may adversely affect any outstanding Incentive Award without the
consent of the affected Participant; provided, however, that this sentence will
not impair the right of the Committee to take whatever action it deems
appropriate under Sections 3.4, 4.5, 13.5, 15, 17, 20 or 21.4 of this Plan.

 

21.4     Amendments to Conform to Law. Notwithstanding any other provision of
this Plan to the contrary, the Committee may amend this Plan or an Incentive
Award Agreement, to take effect retroactively or otherwise, as deemed necessary
or advisable for the purpose of conforming this Plan or an Incentive Award
Agreement to any present or future law relating to plans of this or similar
nature, and to the administrative regulations and rulings promulgated
thereunder. By accepting an Incentive Award under this Plan, a Participant
agrees to any amendment made pursuant to this Section 21.4 to any Incentive
Award granted under this Plan without further consideration or action.

 

22.

Effective Date and Duration of this Plan.

 

The Plan is effective as of the Effective Date. The Plan will terminate at
midnight on the day before the ten year anniversary of the date the Plan was
initially approved by the Board, and may be terminated prior to such time by
Board action. No Incentive Award will be granted after termination of this Plan,
but Incentive Awards outstanding upon termination of this Plan will remain
outstanding in accordance with their applicable terms and conditions and the
terms and conditions of this Plan.

 

23.

Miscellaneous.

 

23.1     Usage. In this Plan, except where otherwise indicated by clear contrary
intention, (a) any masculine term used herein also will include the feminine,
(b) the plural will include the singular, and the singular will include the
plural, (c) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term, and (d)
“or” is used in the inclusive sense of “and/or”.

 

23.2     Unfunded Plan. Participants will have no right, title or interest
whatsoever in or to any investments that the Company or its Subsidiaries may
make to aid it in meeting its obligations under this Plan. Nothing contained in
this Plan, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company or any Subsidiary under this Plan, such right will be
no greater than the right of an unsecured general creditor of the Company or the
Subsidiary, as the case may be. All payments to be made hereunder will be paid
from the general funds of the Company or the Subsidiary, as the case may be, and
no special or separate fund will be established and no segregation of assets
will be made to assure payment of such amounts except as expressly set forth in
this Plan.

 

 
32

--------------------------------------------------------------------------------

 

 

23.3    Relationship to Other Benefits. No payment under this Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare, or benefit plan of the Company or any
Subsidiary unless provided otherwise in such plan.

 

23.4    Fractional Shares. No fractional shares of Common Stock will be issued
or delivered under this Plan or any Incentive Award. The Committee will
determine whether cash, other Incentive Awards or other property will be issued
or paid in lieu of fractional shares of Common Stock or whether such fractional
shares of Common Stock or any rights thereto will be forfeited or otherwise
eliminated by rounding up or down.

 

23.5     Governing Law. Except to the extent expressly provided herein or in
connection with other matters of corporate governance and authority (all of
which will be governed by the laws of the Company’s jurisdiction of
incorporation), the validity, construction, interpretation, administration and
effect of this Plan and any rules, regulations and actions relating to this Plan
will be governed by and construed exclusively in accordance with the laws of the
State of Delaware, notwithstanding the conflicts of laws principles of any
jurisdictions.

 

23.6     Successors. All obligations of the Company under this Plan with respect
to Incentive Awards granted hereunder will be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise, of all or substantially
all of the business or assets of the Company.

 

23.7    Construction. Wherever possible, each provision of this Plan and any
Incentive Award Agreement will be interpreted so that it is valid under the
applicable law. If any provision of this Plan or any Incentive Award Agreement
is to any extent invalid under the applicable law, that provision will still be
effective to the extent it remains valid. The remainder of this Plan and the
Incentive Award Agreement also will continue to be valid, and the entire Plan
and Incentive Award Agreement will continue to be valid in other jurisdictions.

 

23.8     Delivery and Execution of Electronic Documents. To the extent permitted
by applicable law, the Company may: (a) deliver by email or other electronic
means (including posting on a Web site maintained by the Company or by a third
party under contract with the Company) all documents relating to this Plan or
any Incentive Award hereunder (including prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including annual reports and proxy statements),
and (b) permit Participants to use electronic, internet or other non-paper means
to execute applicable Plan documents (including Incentive Award Agreements) and
take other actions under this Plan in a manner prescribed by the Committee.

 

 
33

--------------------------------------------------------------------------------

 

 

23.9     Indemnification. Subject to any limitations and requirements of
Delaware law, each individual who is or shall have been a member of the Board,
or a Committee appointed by the Board, or an officer or Employee of the Company
to whom authority was delegated in accordance with Section 3.3, shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under this Plan and against and
from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such action, suit or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his/her own behalf.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

 

 

 

* * * * *

 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of MIKROS SYSTEMS CORPORATION on July 24, 2017.

 

 

 

 

 

Executed on this 24th day of July, 2017.

 

 

 

 

/s/ Patricia Kapp                                           

Patricia Kapp, Secretary, Treasurer and VP

of Finance

 

 

 34